DETAILED ACTION
Claims 1-10 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The title listed in the ADS “Yarn twisting method and device for ring-spinning machine” does not match the title listed in the specification of “A yarn twisting method and apparatus for ring spinning machine”.  It is unclear which is correct.  The examiner suggests amending either the ADS or the Specification so that the titles match.  
Appropriate correction is required.
Claim Objections
Claims 5-10 are objected to because of the following informalities:  Claim 5 recites “0 degree” which should be “0 degrees” in lines 2-3; Claim 6 recites “the angle” which should be “the angle θ”,  Claim 6 recites “0 degree” which should be “0 degrees” in line 3; Claim 6 recites “of front roller” in line 9 which should be “of the front roller”; claim 8 recites “three cylinder” in line 5 which should be “three cylinders”; Claim 9 recites “0 degree” which should be “0 degrees” in line 6; Claim 10 recites “0 degree” which should be “0 degrees” in line 6.  Claims 7 and 9 recite “angle” which should be “angle θ” alternatively, claim 10 which recites “angle θ” should be “angle” for consistency of claim terminology.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the three fiber strands" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The examiner respectfully suggests amending the phrase to “after drafting the three roving strands into three fiber strands, the three fiber strands . . .”
Claim 1 recites the limitation “the middle” in line 7.  There is insufficient antecedent basis for this limitation in the claim. The examiner respectfully suggests amending the phrase to “wherein a middle fiber strand 
Claim 1 recites the limitation "the three fiber strands" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  If the same language in line 5 is corrected as suggested above, then the language in line 9 will be correct as currently written. 

Claim 1 recites the limitation "the twisted fiber strands" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.  The examiner respectfully suggests amending the phrase toe “a ring traveler of the ring spinning machine thereby forming twisted fiber strands, and the twisted fiber strands . . .”
Claim 5 recites “the fiber strands” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “a multi-strand spinning triangle region” in lines 3-4.  This language is already recited in claim 1 lines 9-10 such that it is unclear if the same or different region is being referenced. 
Claim 6 recites “a three-dimensional special form” in lines 3-4.  This language is already recited in claim 1 lines 9-10 such that it is unclear if the same or different region is being referenced. 
Claim 6 recites the limitation "the three fiber strands" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  If the same language in claim 1, line 5 is corrected as suggested above, then the language in line 3 will be correct as currently written. 
Claim 6 recites the limitation "the nip" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
into three fiber strands, the three fiber strands . . .”
Claim 7 recites the limitation “the middle” in line 6.  There is insufficient antecedent basis for this limitation in the claim. The examiner respectfully suggests amending the phrase to “wherein a middle fiber strand 
Claim 7 recites the limitation "the three fiber strands" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  If the same language in line 4 is corrected as suggested above, then the language in lines 7-8 will be correct as currently written. 
Claim 7 recites the limitation "the two fiber strands" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The examiner respectfully suggests amending the language to “the two other fiber strands” so it is clear that the fiber strands referred to do not include the middle strand.
Claim 7 recites the limitation "the three fiber strands" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  If the same language in line 4 is corrected as suggested above, then the language in line 9-10 will be correct as currently written. 
Claim 7 recites the limitation "the twisted fiber strands" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  The examiner respectfully to form twisted fiber strands, and the twisted fiber strands . . .”
Claim 9 recites "the contacting surface" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “the contacting surface of the convergence holes with the fiber strands is smooth”.  It is unclear what is meant by this phrase.  It is unclear how a hole can have a surface.  Furthermore the claim language is confusing as to what is meant by “the convergence holes with the fiber strands”.  The examiner believes that the language is attempting to recite that the surface of the converging mechanism that bounds the convergence holes is smooth.  
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-4, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawhney et al. (US 5531063).


    PNG
    media_image1.png
    408
    878
    media_image1.png
    Greyscale


Regarding claim 3, the method of Sawhney includes after feeding the three roving strands (9, 10, 12) into the back roller and before exiting the front roller (3), the three roving strands (9, 10, 12) are located in fixed positions by a roving splitter mechanism (condenser 15) installed between the back roller (1) and a middle roller (rollers 2).  
Regarding claim 4, the method of Sawhney includes wherein the angle θ ranges from 0 to 45 degrees (it is zero degrees).  
Regarding claim 6, the method of Sawhney describes wherein when the angle is greater than 0 degree (this is a method claim which does not require the angle to be greater than zero degrees in order to function, see MPEP 211.04(II), because the claim is contingent, and not required, the claim is considered optional and the examiner has chosen 0 degrees rather than anything greater than zero degrees), the three fiber strands form a multi-strand spinning triangle region having a three-dimensional spatial form, and the fiber strand output in the middle and the fiber strands output at the two sides are not in the same plane, and after feeding the three roving strands into the back roller, the method further comprises: lifting the fiber strand in the middle by a multi-strand twisting mechanism installed at the nip of front roller. 
Regarding claim 7, Sawhney describes a yarn twisting apparatus for a ring spinning machine (see Fig. 1), comprising a back roller (rear rollers 1), a middle roller (rollers associated with apron 2) and a front roller (rollers 3), wherein three roving strands are fed into a back roller in parallel (this claim language appears to be a method .  

    PNG
    media_image1.png
    408
    878
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawhney et al. (US 5531063) in view of Shibazaki et al. (US 4711080) and Reuter et al. (US 3599416).
Regarding claim 8, the apparatus of Sawhney includes a roving splitter mechanism (condenser 15) installed between the back roller (1) and the middle roller (2) for locating the three roving strands (9, 10, 12) in fixed positions.
The apparatus of Sawhney describes the limitations of claim 8, but does not explicitly describe the roving splitter mechanism consisting of three cylinder with smooth surfaces.
In related art for forming yarn, Shibazaki describes a roving splitter mechanism (bundle guide 11) consisting of three cylinder (17a-c) with smooth surfaces (see Fig. 6a).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the splitting mechanism of Sawhney to include the three cylinders 17a-17c of Shibazaki in order to permit a smooth transition of 
The apparatus of Sawhney describes the limitations of claim 8, but does not explicitly describe the position of each cylinder being adjustable so as to locate each roving strand in a corresponding position.
Sawhney does describe that the spacing between the wrap and core maybe be changed depending on the fiber length being processed (col. 3, ll. 65-67-col.4, ll. 1-6), such that the spacing appears to be variable but does not describe how this is done.
In related art for forming strands, Reuter describes a device in which the feeding element 2 is adjustable via slot 11 and screws 10.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the cylinder (as modified from Shibazaki) to permit the condenser 15 to be movable to adjust for the particular fiber being processed, thereby adjusting the spacing being the wrap and the core.  
Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawhney et al. (US 5531063) in view of Shibazaki et al. (US 4711080).
Regarding claim 5, the method of Sawhney includes wherein when the angle θ is 0 degree (is zero), the fiber strand output in the middle and the fiber strands output at the two sides are in the same plane (they are in the same plane).
The method of Sawhney does not explicitly describe after feeding the three roving strands into the back roller the method further comprises: converging edge fibers of the fiber strands by a spun yarn converging mechanism installed between the middle roller and the front roller.  

It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the method of Sawhney to include the converging mechanism as disclosed in Shibazaki in order to assist in maintaining the strands in the proper spacing prior to twisting together.  
Regarding claim 9, the apparatus of Sawhney describes wherein the fiber strand output in the middle and the fiber strands output at the two sides are in the same plane (see annotated Fig. 2 above), and the angle is 0 degree (see annotated Fig. 2 above) (it is noted that this is an apparatus claim, but the claim limitations are for a particular instance when fiber strands are included and is treated as intended use).
The apparatus of Sawhney does not explicitly describe a spun yarn converging mechanism installed between the middle roller and the front roller for converging edge fibers of the fiber strands, and the spun yarn converging mechanism having convergence holes with different widths thereon, wherein the contacting surface of the convergence holes with the fiber strands is smooth such that the edge fibers can be controlled continuously and smoothly. 
In related art for forming yarn, Shibazaki describes a similar apparatus that includes a yarn converging mechanism (guide 13) installed between the middle roller (middle rollers 4) and front roller (front rollers 5) for converging edge fibers of the fiber strands; and the spun yarn converging mechanism (13) having convergence holes (23a 
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the method of Sawhney to include the converging mechanism as disclosed in Shibazaki in order to assist in maintaining the strands in the proper spacing prior to twisting together.  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawhney et al. (US 5531063) in view of Klose (DE 2544644).
Regarding claim 10, the apparatus of Sawhney describes the limitation of claim 10 but does not explicitly describe a multi-strand twisting mechanism installed at the nip point of the front roller for lifting the fiber strand in the middle, such that the fiber strand output in the middle and the fiber strands output at the two sides are not in the same plane, and the angle θ formed is larger than 0 degree and less than or equal to 45 degrees.
In related art for twisting strands, Klose describes a similar apparatus that includes a multi-strand twisting mechanism (thread guide 2) installed at the nip point of the front roller (see Fig. 1) for lifting the fiber strand in the middle, such that the fiber strand output in the middle and the fiber strands output at the two sides are not in the same plane (see Fig. 1 below), and the angle θ formed is larger than 0 degree and less than or equal to 45 degrees (see Fig. 2, which would be the largest the angle alpha could be, and that the angle in Fig. 1 is much smaller and less than 45 degrees).
.
    
    PNG
    media_image2.png
    811
    571
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Multiple references are cited that include guides between various rollers of yarn producing apparatuses as well as guides for joining the strands after exiting the final roller.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/PATRICK J. LYNCH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHAUN R HURLEY/Primary Examiner, Art Unit 3732